      Case: 1:20-cv-04676 Document #: 63 Filed: 09/23/20 Page 1 of 2 PageID #:522




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS


 COOK COUNTY REPUBLICAN
 PARTY,
                                                         No. 1:20-cv-4676
                Plaintiff,

 v.
                                                The Honorable Robert M. Dow, Jr.
 J.B. PRITZKER et al.,

                                                Plaintiff’s Voluntary Motion to
                                                             Dismiss
               Defendants.


        Having read this Court’s Order Denying Preliminary Injunction, issued

September 17, 2020, and because ballots are scheduled to begin being mailed to

voters tomorrow, September 24, 2020, Plaintiff respectfully requests that this Court

dismiss this action in its entirety, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), because

no opposing party has served an answer or a motion for summary judgment.

Dated: September 23, 2020                Respectfully Submitted,

                                         COOK COUNTY REPUBLICAN
                                         PARTY

                                         By: /s/ Brian K. Kelsey
                                         Brian K. Kelsey (Fed. Bar ID # 022874)
                                         bkelsey@libertyjusticecenter.org
                                         James J. McQuaid (Fed. Bar ID # 6290710)
                                         jmcquaid@libertyjusticecenter.org
                                         LIBERTY JUSTICE CENTER
                                         190 South LaSalle Street, Suite 1500
                                         Chicago, Illinois 60603
                                         Telephone (312) 263-7668
                                         Facsimile (312) 263-7702

                                         Attorneys for Plaintiff
                                           1
    Case: 1:20-cv-04676 Document #: 63 Filed: 09/23/20 Page 2 of 2 PageID #:523




                              Certificate of Service

       I, James McQuaid, an attorney, certify that I served the foregoing motion on
all counsel of record by filing it via the Court’s ECF system on September 23, 2020.

                                                    /s/ James J. McQuaid




                                          2
